CONCURRING OPINION
Wilson, Senior Judge:
In this case, I agree with the decision that the protests should be overruled. However, I do not concur with the majority opinion in sustaining the collector’s classification. An examination of the exhibits in the case, coupled with the consideration of the oral evidence presented, convinces me that the protests should be overruled without sustaining the collector’s classification which was made under the provisions of paragraph 304 of the Tariff Act of 1930, as modified, as steel bars dutiable at the rate of 1 y2 cents per pomid or 10y2 per centum ad valorem, according to the value.
The items under examination meet none of the specifications essential for identification as steel bars. They do not conform to the common understanding of what constitutes bars, nor are they similar in use, nor do they conform to any of the definitions given for bars. In my opinion, they are more properly classifiable as spikes or nails under paragraph 331 of the Tariff Act of 1930, as modified, than as bars, although I think the plaintiff failed to meet its burden of proof in establishing its claim that the merchandise should be classified as spikes or nails. The merchandise is properly classifiable under the provisions of paragraph 397 of the Tariff Act of 1930 as held in the *29case of C. Solomon, Jr. v. United States, 4 Cust. Ct. 11, C.D. 270, in which the court held, page 15 as follows:
Upon the entire record we therefore hold that in the absence of any eo nomine provision covering the same the merchandise is properly dutiable at the rate of 45 per centum ad. valorem under paragraph 397 of the Tariff Act of 1930 as manufactures of metal not specially provided for, as classified by the collector.
The evidence in this case shows that the metal fasteners really resemble dowels more than nails or bars. There is no eo nomine provision for dowels in the tariff act.
The law properly applicable to this case is stated in Innis Speiden & Co. v. United States, 14 Cust. Ct. 121, C.D. 924, at page 126, as follows:
The instant protest was filed under and by virtue of the provisions of section 514 of the Tariff Act of 1930. We think that in all suits filed under that section involving the classification of merchandise, the court must, of necessity, determine the correct classification, if there is evidence before it upon which such a determination may be made. If the plaintiff makes the correct classification claim and there is evidence to support it, judgment must be rendered in favor of the plaintiff. If the correct classification claim is not made, even though there be evidence establishing the proper classification, judgment must be rendered in favor of the defendant, without approving the classification of the collector.
The court cannot, of course, render a judgment which would, in effect, reclassify the merchandise outside the limits of the issue as drawn by the classification of the collector and the protest of the plaintiff. In cases where the correct classification has been found to be outside those limits, the judgment of this and our appellate court has consistently been that the protest must be overruled without affirming the action of the collector, and we are satisfied that such must be the order in this case.
In my opinion, therefore, the protests should have been overruled without sustaining the classification of the collector.